Citation Nr: 1421366	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-47 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the hands, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for a lower extremity disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an undiagnosed illness due to respiratory symptoms.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a disability rating in excess of 10 percent for left heel spur with hallux valgus.

7.  Entitlement to a disability rating in excess of 10 percent for right heel spur with hallux valgus.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1978, and from November 1980 to November 1993.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has considered all relevant documents contained in the Veteran's Virtual VA claims file and in the Veterans Benefits Management System.

In a May 2013 decision, the Board reopened a claim of service connection for a disability manifested by numbness of the hands; denied service connection for a diagnosed respiratory disorder; denied a disability rating in excess of 30 percent for gastroesophageal reflux disease with Barrett's esophagitis; granted a 20 percent disability rating for lumbar strain; and denied a disability rating in excess of 10 percent for tinnitus.  

The Board remanded the remaining issues then on appeal -- entitlement to service connection for numbness of the hands, an undiagnosed respiratory disorder, psoriasis, a lower extremity disorder, and diabetes mellitus, as well entitlement to increased ratings for left and right heel spurs with hallux valgus -- to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

As set forth in more detail below, another remand is necessary with respect to the issues of entitlement to service connection for a disability manifested by numbness of the hands, psoriasis, a lower extremity disability, an undiagnosed respiratory disability, and diabetes mellitus.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

There are outstanding claims which require consideration by the AOJ in the first instance.  In that regard, in a May 2013 decision, the Board referred a claim of entitlement to service connection for a disability manifested by stiffness and swelling in the upper extremities to the AOJ for initial consideration.  In addition, in a June 2013 statement, the appellant raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include other service-connected disabilities not on appeal.  Despite Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board finds that because the claim is based upon all of the service-connected disabilities, and not just the ones at issue here, the appropriate disposition is referral.  It does not appear that the AOJ has adjudicated these claims.  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.

Additionally, pursuant to the Board's 2013 remand instructions, the Veteran underwent a VA examination in July 2013 at which he was noted to have obstructive sleep apnea.  The examiner suggested that the sleep apnea may be secondary to multiple causes, including the Veteran's service-connected chronic sinusitis.  Under these circumstances, the Board finds that a claim of service connection for obstructive sleep apnea has been raised by the record.  The AOJ has not adjudicated this claim in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating available for right and left hallux valgus.  His right and left hallux valgus do not include manifestations of malunion or nonunion of the tarsal or metatarsal bones, produce symptoms which approximate amputation of the great toes with removal of the metatarsal head, nor is there clinical evidence of flatfoot, bilateral weakfoot, claw foot, metatarsalgia, or a foot injury.  

2.  The Veteran's service-connected right and left heel spur disabilities are manifested by pain and functional loss which increases with weight bearing, productive of no more than moderate disability of each foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

2.  The criteria for a separate 10 percent disability rating for right foot heel spurs with history of Achilles tendinitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271 (2013).

3.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

4.  The criteria for a separate 10 percent disability rating for left foot heel spurs with history of Achilles tendinitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a March 2010 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also complied with the additional notification requirements imposed by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran has not argued otherwise.  The service treatment records (STRs) are on file, as are all relevant and available post-service clinical records which the appellant has specifically identified and authorized VA to obtain. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).

The Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4)(2013).  The Board finds that the examination reports are adequate and contain the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Again, the Veteran has not argued otherwise.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board also notes that the record does not show, nor has the Veteran contended, that his service-connected right and left foot disabilities have increased in severity since the most recent examinations were conducted.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

STRs document heel spurs and Achilles tendonitis.  In May 1993, he underwent a right heel surgical spur resection for retro-Achilles spurring.  

Following his separation from active service, the Veteran submitted an application for VA compensation benefits, including service connection for bilateral foot disabilities.  The Veteran was afforded a VA medical examination in December 1993 at which he reported a history of bilateral heel spurs and Achilles tendinitis-type problems.  He indicated that his symptoms had improved significantly since his May 1993 right foot surgery.  The impression was status post right Achilles tendinitis calcific deposit removal versus osteophyte removal for likely retrocalcaneal bursitis.  Low grade similar problems on the contralateral left foot.  

Based on this evidence, in a February 1994 rating decision, the RO granted service connection for residuals of resection of a right heel spur and left heel spur with history of Achilles tendonitis.  The RO assigned initial zero percent disability ratings, effective December 1, 1993, the day following the date of separation from active service.  

In August 2002, the Veteran submitted a claim for an increased rating for his right and left foot disabilities.  In connection with his claim, in a September 2002 VA medical examination, the diagnoses included history of Achilles tendonitis, presently asymptomatic.  At a March 2004 VA medical examination, the Veteran reported daily pain in his feet, primarily his heels.  He reported that his pain had improved following surgery in 1993, but had since returned.  X-ray studies showed hallux valgus with bulky calcification at the attachment sites of the Achilles tendon, bilaterally.  The diagnosis was bilateral calcaneal spurs and retrocalcaneal bursitis.  

In an April 2004 rating decision, the RO recharacterized the foot disabilities as right and left heel spurs with hallux valgus and assigned separate 10 percent disability ratings, effective August 8, 2002.

In January 2010, the Veteran again filed a claim for an increased rating for his service-connected right and left foot disabilities, stating that his feet had gotten worse and that his physician had recommended that he stay off his feet when possible.  He also indicated that he was sometimes unable to perform his job duties due to foot pain.  

In support of his claim, the appellant submitted an April 2009 letter from his physician requesting that his employer grant him permanent light duties of no more than 15 minutes of standing or walking in light of bilateral heel spurs.  

At a VA medical examination in April 2010, the Veteran reported that he used orthotics and heel lifts to alleviate his symptoms.  He was able to stand for three hours and walk 1/2 mile.  Examination showed tenderness throughout both feet with edema.  There were no weight bearing joints affected.  The diagnosis was bilateral calcaneal bone spurs without osteomyelitis or infection.  VA clinical records show that X-ray studies of the feet in July 2010 revealed prominent posterior calcaneal spurring, bilaterally, but no other abnormality.  In September and October 2010, the Veteran underwent treatment and physical therapy for painful heel spurs and Achilles tendonitis.  He was also issued cold packs and gel heel cups.  In October 2010, the Veteran's podiatrist recommended heel spur resection surgery with a nine month healing time but he declined.  

In a November 2010 statement, the Veteran claimed that his bilateral foot symptoms included weakness, stiffness, instability, giving way, locking and abnormal motion.  He also indicated that he experienced pain and swelling of his feet and that he was unable to walk distances without experiencing foot pain and had difficulty navigating stairs.  

A VA medical examination was provided in February 2011.  He complained of daily pain in his heels associated with walking and standing.  He also reported stiffness, fatigability, and lack of endurance in his ankles with walking and standing.  The examiner noted that the Veteran also had a history of toe pain due to gout which flared monthly.  The Veteran reported that he continued to work full-time as a postal clerk.  He estimated that he had lost day per month from work due to heel spurs and gout.  He indicated that he was able to stand for 15 to 30 minutes and walk 1/4 mile.  He used a cane and crutch for his gout, back pain, and heel pain in combination.  Examination of the feet showed no swelling, instability, weakness, or abnormal weight bearing.  There was tenderness over the posterior heel and along the Achilles tendon.  There was a 10 degree valgus deformity without dorsiflexion.  There was no atrophy, flatfoot, malunion of the tarsal or metatarsal bones, pes cavus, or other foot deformity.  The Veteran's gait was normal.  The diagnosis was bilateral heel spurs with hallux valgus and Achilles tendonitis.  

The Veteran again underwent VA medical examination in July 2013.  The examiner observed mild or moderate hallux valgus, bilaterally, that was productive of mild or moderate symptoms.  The examiner noted that the Veteran had not had surgery for hallux valgus but that he used orthotics.  He noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux rigidus, pes cavus, bilateral weak foot, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The examiner expressly determined that the foot condition did not produce functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray studies showed prominent bilateral posterior calcaneal enthesophytes and mild hallux valgus deformities, with no appreciable change since July 2010.  

At a VA ankle examination in July 2013, range of motion testing showed right and left ankle plantar flexion to 40 degrees, with pain beginning at 30 degrees.  Ankle dorsiflexion was to 20 degrees or greater, with pain beginning at 10 degrees.  The examiner estimated that a 10 degree loss in all measures was due to pain.  Repetitive-use testing resulted in a 10 degree loss of dorsiflexion.  Strength was normal.  There was no laxity or ankylosis.  X-ray studies of the ankles were normal.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2013).  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The RO has evaluated the right and left foot disabilities by analogy to hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5280.  Under those criteria, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.  The Veteran is currently in receipt of the maximum schedular rating for hallux valgus of the left and right feet.  Thus, no higher rating is available for his disability under Diagnostic Code 5280.

In light of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997), the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45, as 10 percent is the maximum rating available under Code 5280.

Although 10 percent is the maximum rating available for hallux valgus, there are other diagnostic codes that potentially relate to impairment of the foot.  Thus, these codes have been considered because the Veteran must be rated under the diagnostic code which allows the highest possible evaluation for the clinical findings shown on objective examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Malunion or nonunion of the tarsal or metatarsal bones is evaluated as 30 percent disabling for severe conditions, 20 percent for moderately severe and 10 percent for a moderate disability.  However, as X-ray examination and clinical evaluations have shown no malunion or nonunion of the tarsal or metatarsal bones, this code is inapplicable.

Amputation of the great toe with removal of metatarsal head warrants a 30 percent rating.  Without metatarsal involvement a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Code 5171.  A 40 percent evaluation is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 5283.  In this case, however, neither of the great toes has been amputated.  Moreover, as delineated above, examination has shown that the disability attributable to the service-connected right and left foot disabilities is not analogous to amputation. 

Likewise, the Board notes that the record shows that the service-connected disability is not manifested by flatfoot, bilateral weakfoot, claw foot, or metatarsalgia.  Thus, the rating criteria pertaining to those disabilities are not for application.  See Codes 5276, 5277, 5278, and 5279.

Other foot injuries are rated 30 percent disabling for severe, 20 percent for moderately severe and 10 percent for moderate, with 40 percent for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 5284.  In this case, however, examination shows that the Veteran exhibits no other foot injury.  Rather, his symptoms have been attributed to hallux valgus and heel spurs.  Thus, the Board finds that 38 C.F.R. § 4.71a, Code 5280, which specifically addresses diagnoses of hallux valgus, is the most appropriate rating criteria for that portion of his disability.

The Board further finds, however, that separate ratings are warranted for the Veteran's right and left heel spurs, as the pathology and symptomatology associated with that condition does not appear to be duplicative of the symptomatology and pathology contemplated in the ratings assigned for hallux valgus.

In that regard, new growths of bone, benign, such as heel spurs, are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5015.  That code indicates that such condition is rated under limitation of motion of the affected part as arthritis, degenerative.  Limitation of motion of the ankle is rated under 38 C.F.R. 4.71, Diagnostic Code 5271.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees. 38 C.F.R. 4.71, Plate II.

As set forth in more detail above, the record shows that the Veteran has consistently reported bilateral foot pain, particularly in his heels and Achilles tendon areas.  Examinations have shown tenderness, pain, and some limitation of motion.  The Veteran also reports functional loss, such as a limit to his ability to stand, walk distances, and navigate stairs, and estimates that he loses a day from work monthly due to foot symptomatology.  The evidence is therefore sufficient to support a conclusion that the Veteran exhibits the functional equivalent of symptoms required for the assignment of a 10 percent rating, to include moderate limitation of motion.  The evidence does not show, however, nor has the Veteran contended that he exhibits marked limitation of motion of either ankle or the functional equivalent thereof.  The record contains no indication of any additional right or left foot symptomatology resulting from hallux valgus, heel spurs, or Achilles tendonitis, which is not contemplated in the ratings now assigned.  

As for other diagnostic codes applicable to the ankle, the evidence does not reflect that the Veteran exhibits the symptoms contemplated by those diagnostic codes.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 through 5274 (requiring ankylosis (i.e. immobility) of the ankle, ankylosis of subastralgar or tarsal joints, malunion of os calcis, or astragalectomy for a compensable rating for an ankle disability based on criteria other than limitation of motion).  Thus, those rating criteria are not for application.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted under 38 C.F.R. § 3.321, but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected right and left foot disabilities are inadequate.  As discussed above, the symptoms associated with the Veteran service-connected right and left foot disabilities are fully contemplated by the Rating Schedule, including hallux valgus, heel spurs, tenderness, pain, and functional loss.  The objective evidence of record does not demonstrate that the service-connected right and left foot disabilities markedly interfere with employment, beyond that contemplated by the Rating Schedule.  There is also no evidence of record showing that the Veteran has been frequently hospitalized due to his service-connected right and left foot disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot is denied.  

A separate 10 percent disability rating for right foot heel spurs with history of Achilles tendinitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot is denied.  

A separate 10 percent disability rating for left foot heel spurs with history of Achilles tendinitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Disability manifested by numbness of the hands 

The Veteran seeks service connection for a disability manifested by numbness of the hands.  He reports that he first began to experience numbness in his hands in service in 1989 while using a computer and typewriter in the course of his military duties as a clerk.  

A review of the STRs shows that at his June 1993 military retirement medical examination, the Veteran completed a report of medical history on which he noted that his right hand went numb for no apparent reason.  On clinical evaluation, the upper extremities were noted to be normal.  

The post-service record on appeal shows that in June 2002, the Veteran reported right hand and arm numbness for the past two weeks.  In June 2005, he underwent EMG/NCV testing and was diagnosed as having moderately severe carpal tunnel syndrome on the right.  In June 2006, he complained of continued right hand numbness as well as a fair amount of numbness in the left hand.  The impressions included carpal tunnel.  More recent VA clinical records show that in February 2013, X-ray studies in connection with his complaints of pain and discomfort in his hands were conducted.  The diagnosis was degenerative joint disease, bilaterally.  

In July 2013, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted that the diagnoses of degenerative joint disease of the hands and right carpal tunnel syndrome.  He concluded that the symptoms of numbness in the hands were due to the diagnosed degenerative joint disease and right carpal tunnel syndrome, not an undiagnosed disability resulting from service in Southwest Asia during the Gulf War.  The examiner, however, failed to provide a clear opinion as to whether the degenerative joint disease and/or carpal tunnel syndrome were incurred in service or otherwise causally related to active service or any incident therein, including the Veteran's duties as a clerk or the symptoms of right hand numbness documented at service separation.  Under these circumstances, another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Psoriasis

The Veteran also seeks service connection for psoriasis, which he contends was incurred in service as a result of his exposure to environmental hazards, including pesticides, nerve agents, and burning oil fires during his service in Southwest Asia during the Gulf War.  

STRs are negative for complaints or findings of psoriasis.  At a June 1993 military retirement medical examination, the skin was examined and determined to be normal.  In connection with the examination, the Veteran completed a report of medical history on which he endorsed numerous complaints, but specifically denied having or ever having had skin diseases.  

The post-service record on appeal documents treatment for multiple skin complaints beginning in May 1996.  In October 1998, he was diagnosed as having guttate psoriasis and thereafter received treatment on multiple occasions in 1999.  In May 2001, the diagnosis was acne rosacea.  Subsequent VA records dated to March 2013 contain a computerized "Problem List" which continues to include psoriasis.  

Pursuant to the Board's remand instructions, in July 2013, the Veteran underwent a VA examination at which the examiner noted "no objective evidence of chronic skin condition to support a diagnosis of a chroinc [sic] skin condition at this time."  Unfortunately, however, the examiner did not provide a rationale for his opinion, nor did he address the VA clinical records which contain multiple notations of psoriasis or the diagnoses of acne rosacea.  Thus, it remains unclear whether the appellant currently has psoriasis and whether such disability is causally related to his active service or any incident therein.  Given the evidence of record and the Veteran's contentions, another examination is necessary.  Barr, 21 Vet. App. At 312; cf. Ardison v. Brown, 6 Vet. App. 405 (1994).

Lower extremity disability

STRs document that in May 1987, the Veteran sought treatment after he was kicked in the right shin.  There was pain and significant swelling in the middle of the tibia but X-rays were normal.  At his June 1993 military retirement medical examination, the Veteran completed a Report of Medical History on which he reported a history of swollen or painful joints as well as arthritis, rheumatism or bursitis.  On clinical evaluation, his lower extremities were normal.  

The post-service record on appeal includes clinical records showing that in March and April 2007, the Veteran sought treatment for bilateral knee pain and occasional swelling.  X-ray studies showed degenerative joint disease of both knees.  In April 2008, the Veteran reported that he had woken up with a swollen right knee and that he had experienced episodic aching for the past two years.  The diagnosis was gout of the right knee. 

In its May 2013 remand, the Board determined that in light of the evidence of record, a remand was necessary to determine the nature and etiology of the lower extremity symptoms, to include whether they were due to an undiagnosed illness or a diagnosed disability which had been incurred in service.  

The Veteran underwent VA medical examination in July 2013.  The opinion provided by the examiner, however, is unfortunately adequate, lacking a sufficient rationale based on the facts on the case.  For example, the examiner concluded that it was less likely than not that the degenerative joint disease of the knees had been incurred in service because he could find no evidence of an injury in the record and the diagnosis of degenerative joint disease was not made until 2009.  As set forth above, however, the STRs document a May 1987 injury which resulted in pain and significant swelling in the right tibia and the post-service records show that a diagnosis of degenerative joint disease in 2007, not 2009.  The examiner also noted that the degenerative joint disease and gout had clearly and unmistakably existed prior to service, but that he found no evidence of aggravation.  The basis for the examiner's opinion in this regard is unclear.  

Under these circumstances, the examination report is inadequate and a remand is necessary.  See Barr, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Undiagnosed respiratory disability

The Veteran seeks service connection for an undiagnosed respiratory disability manifested by shortness of breath and diminishing lung capacity.  He contends that such disability was incurred during his service in the Gulf War.  

STRs show that at his June 1993 military retirement medical examination, the Veteran completed a report of medical history on which he endorsed multiple complaints, including a history of symptoms such as pain or pressure in his chest and shortness of breath.  Clinical evaluation showed that his lungs and chest normal.  A chest X-ray was also normal.

At a VA examination in April 2010, clinical examination, pulmonary function testing, and a chest X-ray were normal and the examiner concluded that there was no basis upon which to support a diagnosis or pathology of respiratory system.

In May 2013, the Board remanded the matter for the purposes of obtaining a VA medical examination addressing the etiology of the reported respiratory symptoms, including whether such symptoms were due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

Pursuant to the Board's remand instructions, the Veteran underwent VA medical examination in July 2013.  The examiner noted that the Veteran had undergone pulmonary function testing in April 2010, and that a consultation for more recent pulmonary function test was pending.  Such test results, however, are not included in the record.  It is unclear whether the examiner determined that they were not medically necessary or if the results were performed but not subsequently reviewed and considered by the examiner.  The examiner failed to complete the portion of the examination worksheet either delineating the test results or explaining why they were not required.  Under these circumstances, the examination report is inadequate and a remand is necessary.  See Barr, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. 268.  

Diabetes mellitus

As noted by the Board in its May 2013 remand, the Veteran's STRs document a fasting blood sugar level of 101 mg/dl.  Given this evidence, a medical opinion was requested to determine whether the current diabetes mellitus, diagnosed in June 2007, was related to the fasting blood sugar findings during service.  

The Veteran underwent VA medical examination in July 2013 at which the diagnosis of diabetes mellitus was confirmed.  The examiner, however, failed to comment on the etiology of that condition, to include whether it was causally related to active service or any incident therein, including the fasting blood sugar levels noted above.  

Under these circumstances, another remand is necessary.  See Barr v, 21 Vet. App. 303; Stegall, 11 Vet. App. 268 .

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate medical examination to determine the etiology of any disability manifested by numbness of the hands, including degenerative joint disease of the hands and carpal tunnel syndrome.  The electronic and paper claims folder must be made available to the examiner.  

After examination and reviewing the record, the examiner must opine whether it is at least as likely as not that the symptoms of left and right hand numbness are (1) attributable to a known clinical cause or diagnosis, (2) an undiagnosed illness, or (3) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome or fibromyalgia.

If the claimed symptoms are attributable to a known clinical diagnosis, including degenerative joint disease and/or carpal tunnel syndrome, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability had its inception during active service or within the first post-service year.  If not, the examiner must also provide an opinion, with supporting explanation, as to whether the diagnosed disability is causally related to active service or any incident therein, including his work as a clerk or his reported right hand numbness at service separation.  

2.  Provide the Veteran with an appropriate medical examination to determine the nature and etiology of any current psoriasis.  The electronic and paper claims folder must be made available to the examiner.  

After examination and reviewing the record, the examiner must opine as to whether it is at least as likely as not that the Veteran currently has a chronic skin disability, including psoriasis and acne rosacea.  In providing this opinion, the examiner should address the VA clinical records showing current notations of psoriasis.  If the examiner determines that a current diagnosis of psoriasis is appropriate, he or she should then provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the current psoriasis is causally related to his active service or any incident therein, including his exposure to environmental hazards during the Gulf War.  

3.  Provide the Veteran with an appropriate medical examination to determine the nature and etiology of any current lower extremity disability, to include degenerative joint disease and gout.  The electronic and paper claims folder must be made available to the examiner.  

After examination and reviewing the record, the examiner must opine whether it is at least as likely as not that the symptoms of bilateral lower extremity pain and swelling are (1) attributable to a known clinical cause or diagnosis, (2) an undiagnosed illness, or (3) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome or fibromyalgia.

If the claimed symptoms are attributable to a known clinical diagnosis, including degenerative joint disease and/or gout, the examiner must provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability had its inception during active service or within the first post-service year.  If not, the examiner must also provide an opinion, with supporting explanation, as to whether the diagnosed disability is causally related to active service or any incident therein, including the May 1987 right shin injury or his reported history of swollen or painful joints as well as arthritis, rheumatism or bursitis, at service separation.  

4.  Provide the Veteran with an appropriate medical examination to determine the nature and etiology of his claimed shortness of breath and diminished lung capacity.  The electronic and paper claims folder must be made available to the examiner.  

All appropriate testing should be conducted, including pulmonary function testing if necessary.  If pulmonary function testing is not indicated, the examiner must so indicate.  After examination and reviewing the record and the result of any indicated medical testing, the examiner must be asked to delineate the respiratory symptoms and comment on whether there is any objective evidence that the Veteran suffers from such symptoms.  The examiner must then provide an opinion as to whether it is at least as likely as not that any such respiratory symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  An explanation for all opinions expressed must be provided.  

5.  Provide the Veteran with an appropriate medical examination to determine the etiology of his current diabetes mellitus.  The electronic and paper claims folder must be made available to the examiner.  

After examination and reviewing the record, the examiner must provide an opinion, with supporting explanation, as to whether it at least as likely as not that the current diabetes mellitus had its inception during active service or within the first post-service year.  If not, the examiner must also provide an opinion, with supporting explanation, as to whether the current diabetes mellitus is causally related to active service or any incident therein, including the documented fasting blood sugar level of 101 mg/dl.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


